Citation Nr: 0422088	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  98-05 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a disorder manifested 
by cryoglobulinemia with renal insufficiency (nephritis).


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.

This appeal originally came to the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  The case was remanded by the Board in October 1999 
for a hearing, which was conducted before the undersigned 
Board member at the RO in January 2000.  

In December 2000, the Board denied the veteran's claim.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a May 2001 order, the Court 
vacated the Board's December 2000 decision and remanded the 
case to the Board for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In May 2002, the Board denied 
the veteran's claim.  The veteran again appealed to the 
Court.  In a March 2003 order, the Court vacated the May 2002 
decision and remanded the case to the Board for VCAA 
compliance.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to the May 2004 supplemental statement of the 
case, the veteran has submitted additional medical evidence 
in support of his claim.  This evidence has not been afforded 
initial AOJ review.  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to the AOJ.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there is 
any additional evidence supporting his 
position as to the issue on appeal, he must 
submit that evidence to the AOJ.  

2.  The AOJ should contact Dr. Lichter and 
request that he clarify his statement dated 
July 5, 2004.  In particular, he should 
explain what is meant by the cold weather in 
Germany may have contributed to his symptoms.  
When did the veteran experience symptoms and 
exactly which symptoms are referenced?  If 
the doctor is basing his opinion on lay 
history he should so state.  If he is basing 
the opinion on evidence, he should submit 
that evidence.

3.  VCAA should continue to be followed

4.  If upon completion of the requested 
actions, the issue remains denied, the case 
should be returned after compliance with 
requisite appellate procedures to include the 
issuance of a supplemental statement of the 
case which reflects all evidence added to the 
record since the May 2004 supplemental 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


